Citation Nr: 1029089	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-17 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
and left ankles.

2.  Entitlement to service connection for arthritis of the right 
and left hips.

3.  Entitlement to service connection for low back disability, 
multilevel degenerative changes of the lumbar spine.  

4.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly had service from April 1969 to May 1970; 
February 1974 to June 1975; and September 1980 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2007, November 2007, and May 2008 for further 
development.  

The Veteran presented testimony at an RO hearing in September 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

In a September 2008 statement, the Veteran referred to a left 
knee injury in June of 1969.  To the extent this may be an 
attempt to reopen a claim of service connection for left knee 
disability, this matter is referred to the RO for clarification 
and any necessary action. 


FINDINGS OF FACT

1.  Bilateral ankle disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is such disability otherwise related to service. 

2.  Bilateral hip disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is such disability otherwise related to service.

3.  Low back disability, multilevel degenerative changes of the 
lumbar spine, was not manifested during the Veteran's active duty 
service or for many years after service, nor is such disability 
otherwise related to service. 

4.  Bilateral shin splints were not manifested during the 
Veteran's active duty service or for many years after service, 
nor is such disability otherwise related to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right and left ankles was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Arthritis of the right and left hips was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Low back disability, multilevel degenerative changes of the 
lumbar spine, was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

4.  Chronic shin splints were not incurred in or aggravated by 
the Veteran's active duty service, nor may they be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated August 2003.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained some service treatment records, but not all of 
them.  Despite repeated attempts, the RO has been unable to 
obtain the Veteran's service treatment records from September 
1980 to November 1988.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the Veteran's claim.  This duty includes the search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The 
Board's analysis of this Veteran's claim is undertaken with this 
duty in mind.  

The record reflects, and the Board is satisfied, that the RO has 
made all possible efforts to locate and obtain the Veteran's 
service treatment records or alternate records.  The RO requested 
the Veteran's service treatment records and they were sent to the 
RO on September 30, 2003.  The RO contacted the National 
Personnel Records Center (NPRC) a second time and informed it 
that it was still missing records from September 1980 through 
November 1988.  The RO received notification in October 2003 from 
the NPRC that all the available records had been sent to the RO, 
and that no additional medical records were available in the 
Veteran's file at Code 13.  The appellant stated that she was 
treated at Brooke Army Medical Center.  Pursuant to a Board 
Remand, the RO contacted Brooke Army Medical Center.  By way of a 
March 2010 correspondence, the Medical Center informed the RO 
that it had no outpatient records on file for the Veteran.   

The Board notes that the VA did not provide the Veteran with a VA 
examination for the purposes of determining the etiology of her 
alleged disabilities.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the evidence of records fails to 
suggest that arthritis of the right and left ankles, arthritis of 
the right and left hips, a low back injury, and bilateral shin 
splints, first reported many years post service, had their  onset 
in service or are otherwise related thereto.  Although the 
Veteran is competent to report symptoms such as pain, in the 
present case the credibility of such statements is diminished in 
view of the lack of corroborating evidence for many years after 
discharge from service.  As discussed below, the preponderance of 
the evidence is against a finding of the claimed disorders for 
many years after discharge.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Veteran testified at her November 2005 RO hearing that she 
began to have shin splints in 1982 or 1983, and that she 
continues to have that problem today.  She stated that she was 
never treated for them; but that she sought out a diagnosis or a 
way to improve her situation.  According to the Veteran, the shin 
splints began approximately six months after she began running.  
At that time, she also noticed swelling in the ankles, and pain 
in the back, knees, and hips.  She testified that she kept 
running and now she cannot walk very well; can't stand for long 
periods of time; and goes everywhere in a wheelchair.

The Veteran's husband testified that prior to marrying the 
Veteran, he was her company commander.  They served together for 
one year (1985).  He testified that when they would take their 
physical training test, she would walk it.  He could tell that 
something was troubling her.  When she ran, her feet would swell 
up; and she would have pain in her shins.  She couldn't maintain 
the run, so she had to stop and start up again.  He testified 
that her condition has gotten progressively worse over the years.  
She can't even use a walker; she has to use a wheelchair.  

The hearing officer pointed out to the Veteran that November 2002 
x-ray reports failed to show arthritis of the hips or ankles and 
asked if there were any other medical records of which she was 
aware that might show such a diagnosis.  She stated that there 
weren't any.  She said that her main concern was getting 
treatment for her shin splints and knees; and that she didn't 
"know how the arthritis for the ankles and the things come [sic] 
in."    

Since the Veteran alleges that her disabilities began in 1982, 
and the service treatment records from September 1980 to November 
1988 are missing, it is not surprising that the available service 
treatment records show no findings attributed to any disability 
of the ankles, hips, and/or shins.  

Post service treatment records include VA outpatient reports from 
2001 on as well as reports from the Gonzaba Medical Group dated 
January 2002 to December 2002.  A February 2002 report from the 
Gonzaba Medical Group shows that the Veteran complained of 
arthritis in her knees, and pain in the big toe on her right foot 
due to a bunion.  She stated that it was difficult for her to 
wear shoes or walk as a result.  She gave a medical history of 
osteoarthritis.  In April 2002, she complained of a painful left 
kneecap.  She also stated that she was unable to walk due to knee 
pain, back pain, and hip pain.  The Veteran was diagnosed with 
osteoarthritis of the bilateral knees, and being overweight.  A 
November 2002 medical report reflects that she complained of 
being unable to walk secondary to pain in her ankles, knees, 
lower back, and hips (especially on the right side).  She felt 
like her legs were unable to support her weight; and that her 
feet, ankles, and knees swell.  She stated that the problems 
started five to six years ago; and she attributed the problems to 
injuries sustained in the army due to running.  The pain worsened 
in the last seven months.  She stated that she can only walk 
short distances (100 feet) with the assistance of a walker; 
otherwise, she has to use a wheelchair.  November 2002 x-rays 
that showed normal bilateral hips.  The report also reflected an 
impression of  normal bilateral ankles, although the Board 
observes that the findings also revealed degenerative change of 
the medial malleolus.  

At any rate, for purposes of this decision, the Board assumes for 
the sake of argument that there is current chronic disability of 
the ankles, hips, low back and shins.  The essential problem with 
the present claims is that there is no persuasive evidence of a 
nexus to service.  It is unfortunate that service records from 
1980 to 1988 have not been located.  Nevertheless, the fact 
remains that there is no supporting evidence of any of the 
claimed disorders for many years after service.  The Veteran did 
not file her claim until 2003, some 15 years after discharge, and 
there is no evidence documenting treatment for the claimed 
disorders for years after service.  The lack of any post-service 
treatment records until January 2002 is probative to the issue of 
chronic disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board also observes that the Veteran claimed in her 2003 
application that she had begun receiving post-service treatment 
from VA in 1989.  However, there is no record of VA treatment 
until approximately 2001.  Moreover, at the November 2005 hearing 
the Veteran did not mention any such treatment when she was 
specifically asked about post-service treatment and diagnoses of 
arthritis.  The Board views the Veteran's testimony as somewhat 
vague in this regard.  At one point, she commented that she did 
not know how arthritis became involved.  

The Board acknowledges the lay statements submitted by the 
Veteran's sister and husband, in which they state that they 
witnessed the Veteran's deterioration since the 1980s.  The 
credibility of these statements is diminished by the fact that 
the record includes no contemporaneous evidence of pertinent 
complaints or medical findings of the disorders in question for 
many years after service.  These statements, as well as those 
offered by the Veteran, are offered many years after the fact 
during the course of the Veteran's claim for VA benefits.  

The Board also notes that a review of the Veteran's personnel 
records reveals an April 1987 evaluation report in which the 
Veteran was graded a 1 (out of 5) for physical fitness.  However, 
it is of some significance that the report fails to mention any 
of the Veteran's alleged disabilities.  Instead, it reflects that 
she was on the weight control program.  The evaluation did not 
refer to any of the claimed disabilities and instead seemed to 
reflect optimism regarding her physical fitness in that it 
acknowledged that the Veteran "is an effective soldier, who upon 
achieving the desired weight, will be an effective soldier."  

To the extent that the Veteran is claiming service connection on 
a secondary basis for any disabilities, service connection has 
not been established for any disability on any basis.  There is 
therefore no basis for secondary service connection as a matter 
of law. 

After reviewing the totality of the available evidence, the Board 
must conclude that the preponderance of the evidence weighs 
against the claims.  There is not a state of equipoise on the 
question of a nexus between the claimed disabilities and the 
Veteran's service.  The Veteran may always reopen her claim 
should new and material evidence become available in the future. 




ORDER

The appeal is denied as to all issues.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


